Citation Nr: 1745572	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  09-23 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable disability rating prior to August 28, 2014 and a disability rating in excess of 10 percent thereafter for diabetic neuropathy of the right hand.

2.  Entitlement to a compensable disability rating prior to August 28, 2014 and a disability rating in excess of 10 percent thereafter for diabetic neuropathy of the left hand.

3.  Entitlement to a disability rating in excess of 10 percent prior to August 28, 2014 and a disability rating in excess of 20 percent thereafter for diabetic neuropathy of the right foot.

4.  Entitlement to a disability rating in excess of 10 percent prior to August 28, 2014 and a disability rating in excess of 20 percent thereafter for diabetic neuropathy of the left foot.

5.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the case was transferred to the Board from the Cleveland, Ohio RO.  In a November 2014 rating decision, the ratings for diabetic neuropathy of the right and left hands were increased to 10 percent each, effective August 28, 2014, and the ratings for diabetic neuropathy of the right and left foot were increased to 20 percent each, effective August 28, 2014.  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in May 2017.  A transcript of that hearing has been associated with the claims file.  

The Board notes that by rating decision dated in March 2017 the Veteran was awarded a total rating based on individual unemployability due to service-connected disabilities (TDIU) effective from January 31, 2011, the date of the Veteran's claim for such benefits.  To the extent that the potential for an earlier date exists, the Board does not find such raised by the record.  See Rice v, Shinseki, 22 Vet, App. 447 (2009).  In this regard, the Veteran has not expressed any dissatisfaction with the assigned date.  Further, the record reflects that while the Veteran reported in February 2011 that he last worked full-time in 2007 and became too disabled to work in December 2010, he also reported that his total earned income for the previous 12 months was $34,463.34.  Further, in two separate March 2011 VA Forms 21-4192, requests for employment information, both Ohio Christian University and Columbus State University indicated that the Veteran was still employed at their respective institutions as a part-time adjunct professor.  As it appears from the record that the Veteran is receiving the maximum and appropriate TDIU benefit in this regard, no further consideration will be given this issue by the Board.  


FINDINGS OF FACT

1.  Throughout the duration of the appeal, the probative evidence of record indicates the Veteran's diabetic neuropathy of the right hand and left hand, at worst, was productive of mild incomplete paralysis.  

2.  Throughout the duration of the appeal, the probative evidence of record indicates the Veteran's diabetic neuropathy of the right foot and left foot, at worst, was productive of moderate incomplete paralysis.  

3.  Throughout the duration of the appeal, the probative evidence of record indicates the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas, including work, judgment, thinking and mood.  



CONCLUSIONS OF LAW

1.  For the period prior to August 28, 2014, the criteria for a disability rating of 10 percent, but no higher, for diabetic neuropathy of the right hand are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8715 (2016).  

2.  From August 28, 2014, the criteria for a disability rating in excess of 10 percent, for diabetic neuropathy of the right hand are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8715 (2016).  

3.  For the period prior to August 28, 2014, the criteria for a disability rating of 10 percent, but no higher, for diabetic neuropathy of the left hand are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8715 (2016).  

4.  From August 28, 2014, the criteria for a disability rating in excess of 10 percent for diabetic neuropathy of the left hand are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8715 (2016).  

5.  For the period prior to August 28, 2014, the criteria for a disability rating of 20 percent, but no higher, for diabetic neuropathy of the right foot are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, DCs 8520, 8721 (2016).  

6.  From August 28, 2014, the criteria for a disability rating in excess of 20 percent for diabetic neuropathy of the right foot are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, DCs 8520, 8721 (2016).  

7.  For the period prior to August 28, 2014, the criteria for a disability rating of 20 percent, but no higher, for diabetic neuropathy of the left foot are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, DCs 8520, 8721 (2016).  

8.  From August 28, 2014, the criteria for a disability rating in excess of 20 percent for diabetic neuropathy of the left foot are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, DCs 8520, 8721 (2016).  

9.  The criteria for a disability rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, DC 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was provided notice letters pursuant to the Veterans Claims Assistance Act (VCAA) in November 2006 and July 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  See 38 C.F.R. § 3.103 (2016).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.  Where the question for consideration is the propriety of the initial evaluation assigned after the granting of service connection, separate ratings may also be assigned for separate periods of time based on facts found, i.e. "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Diabetic Neuropathy of the Right and Left Hands

The Veteran's peripheral neuropathy of the left upper extremity has been rated DC 8715 for neuralgia, which provides ratings for paralysis of the median nerve.  Under DC 8515 paralysis of the median nerve, DC 8615 for neuritis of the median nerve and DC 8715 for neuralgia of the median nerve, incomplete paralysis of the median nerve for either arm warrants a 10 percent evaluation when mild, a 20 percent evaluation when moderate minor arm and 30 percent for the major arm, and a 40 percent evaluation when severe for the minor arm and 50 percent for the major arm.  Complete paralysis of the ulnar nerve warrants a 60 percent evaluation for the minor arm and 70 percent for the major arm where there is complete paralysis, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of the middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right ankles to palm; flexion of wrist weakened; pain with trophic disturbances.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

These descriptive words "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  

The Veteran's right arm is documented as his "major" arm and thus, his left arm is his "minor" arm.  

The probative evidence of record, including the private and VA medical records, demonstrates that, throughout the duration of the appeal, the Veteran's diabetic neuropathy of the right hand and left hand, at worst, was productive of mild incomplete paralysis of the median nerve.  In the November 2007 VA examination, the examiner found the diabetic neuropathy of the upper extremities was mild in nature.  A February 2010 VA examination included electrodiagnostic testing results were indicative of mild right carpal tunnel syndrome.  In the October 2014 VA examination of peripheral neuropathy, the examiner found mild symptoms of numbness in the right and left upper extremities and mild incomplete paralysis of the right and left median nerves.  Therefore, a 10 percent disability rating, though no higher, is warranted for diabetic neuropathy of the right hand and a 10 percent disability rating, though no higher, is warranted for diabetic neuropathy of the left hand throughout the duration of the appeal.  

The Board observes that, at no point during the pendency of this appeal has the diabetic neuropathy of either the right hand or left hand been productive of symptoms which more nearly approximate moderate or severe incomplete paralysis or complete paralysis of the median nerve.  Additionally, muscle atrophy was never found.  Moreover, as the neurological involvement is wholly sensory, the rating assigned should be for the mild degree at most.  38 C.F.R. § 4.124a.  Therefore, at most, a 10 percent rating is warranted for either the right hand or left hand under DC 8715.

Accordingly, the Board concludes that the Veteran's diabetic neuropathy of the right and left hands warrants a disability rating of 10 percent for each hand, but no higher, throughout the duration of the appeal.  38 C.F.R. §§ 3.102, 4.3 (2016).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Overall, there exists no basis under the schedular criteria for a disability rating in excess of 10 percent for either disability at any time throughout the duration of the appeal.  38 C.F.R. §§ 4.3, 4.7 (2016).

Diabetic Neuropathy of the Right and Left Foot

The diabetic neuropathy of the right foot and left foot is currently rated under DC 8521 which provides ratings for paralysis of the external popliteal nerve.  DC 8521 indicates that mild incomplete paralysis is rated 10-percent disabling; moderate incomplete paralysis is rated 20-percent disabling; and severe incomplete paralysis is rated 30-percent disabling.  Complete paralysis of the external popliteal nerve, that is, where there is foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of the proximal phalanges of toes lost; abduction of foot lost, adduction weakened; and anesthesia covers entire dorsum of the foot and toes, is rated as 40-percent disabling.  38 C.F.R. § 4.124a.

DC 8520 provides rating for paralysis of the sciatic nerve.  Mild incomplete paralysis is rated 10-percent disabling; moderate incomplete paralysis 20-percent disabling; moderately-severe incomplete paralysis 40-percent disabling; and severe incomplete paralysis, with marked muscular atrophy, 60-percent disabling.  Complete paralysis of the sciatic nerve, that is, where the foot dangles and drops, there is no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost, is rated as 80-percent disabling.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

These descriptive words "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  

The probative evidence of record, including the private and VA medical records, demonstrates that, throughout the duration of the appeal, the Veteran's diabetic neuropathy of the right foot and left foot, at worst, was productive of moderate incomplete paralysis of the external popliteal nerve.  In the November 2007 VA examination, the examiner found the diabetic neuropathy of the lower extremities had increased in severity and electrodiagnostic testing demonstrated findings of mild peripheral neuropathy affecting the lower extremities.  A February 2010 VA examination revealed findings of moderate peripheral neuropathy of the bilateral lower extremities.  In the October 2014 VA examination of peripheral neuropathy, the examiner found moderate symptoms of numbness in the right and left lower extremities and moderate incomplete paralysis of the right and left sciatic nerves.  Therefore, a 20 percent disability rating, though no higher, is warranted for diabetic neuropathy of the right foot and a 20 percent disability rating, though no higher, is warranted for diabetic neuropathy of the left foot, throughout the duration of the appeal.  

The Board observes that, at no point during the pendency of this appeal has the diabetic neuropathy of either the right foot or left foot been productive of symptoms which more nearly approximate moderately severe or severe incomplete paralysis or complete paralysis of the sciatic nerve.  Additionally, muscle atrophy was never found.  Moreover, as the neurological involvement is wholly sensory, the rating assigned should be for the moderate degree at most.  38 C.F.R. § 4.124a.  Therefore, at most, a 20 percent rating for the right foot and a 20 percent rating for the left foot is warranted under DC 8520.

Accordingly, the Board concludes that the Veteran's diabetic neuropathy of the right foot and left foot warrants a disability rating of 20 percent for each foot, but no higher, throughout the duration of the appeal.  38 C.F.R. §§ 3.102, 4.3 (2016).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Overall, there exists no basis under the schedular criteria for a disability rating in excess of 20 percent for either disability at any time throughout the duration of the appeal.  38 C.F.R. §§ 4.3, 4.7 (2016).

PTSD

The Veteran's PTSD has been assigned a 50 percent disability rating under 38 C.F.R. § 4.130, DC 9411, which is evaluated under the general rating formula for mental disorders.  Under this general rating formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  See also Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.  

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  

The medical evidence of record, including the VA medical records and the March 2007, July 2010, March 2011 and October 2014 VA examination reports, collectively indicates that, throughout the duration of the appeal, the Veteran's PTSD was productive of symptoms, at worst, resulting in occupational and social impairment with deficiencies in most areas, including work, judgment, thinking and mood.  These records demonstrate the Veteran's psychiatric symptoms, at worst, included:  depression; anxiety; flattened affect; anger outbursts; irritability; poor impulse control; suicidal thoughts and ideation; fair eye contact; concentration problems with poor memory; intrusive memories, flashbacks and nightmares; significant sleep deficits; fair judgment and insight; and difficulty adapting to stressful situations.  

In the March 2007 VA examination, the examiner found the Veteran continued to have severe and serious symptoms of PTSD and serious impairment of occupational and social functioning due to his PTSD.  At that time, the examiner also noted the Veteran missed work and considered giving up his job because he was unable to take the stress and that he had no friends.  In the July 2010 VA examination, the Veteran's PTSD symptoms where characterized as severe based on psychometric data and the examiner found that the Veteran reported moderate and serious symptoms of PTSD and limited social activities with no true close relationship but he was fairly well functioning vocationally.  The March 2011 VA examination reflects findings of poor impulse control, significant problems with sleep and concentration and depression.  The examiner found that PTSD signs and symptoms resulted in deficiencies in thinking, work and mood due to concentration deficits, irritability and depression.  In the October 2014 VA examination, the Veteran's symptoms included anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work like setting.  In addition, the examiner found that the PTSD symptoms caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  At that time, the Veteran acknowledged thoughts of self-harm, but he denied immediate intent or plan.  

The testimony by the Veteran and his spouse in the May 2017 Travel Board hearing also reflects many of these symptoms noted in the VA medical records and examination reports.  

Throughout the period of the appeal, his GAF scores ranged from 42 to 60, thereby indicating serious symptoms at worst; however, because the disability ratings are not assigned based solely upon GAF scores, the Board finds it reasonable to conclude that the acquired psychiatric condition symptomatology described in the record more nearly approximates the criteria for a 70 percent rating.  

Accordingly, the probative lay and medical evidence of record supports the assignment of a disability rating 70 percent for PTSD throughout the duration of the appeal.  

Although an increased 70 percent rating is warranted, the preponderance of the evidence is against a finding of entitlement to an evaluation exceeding 70 percent at any time throughout the duration of the appeal.  As noted in Mauerhan, the Veteran need not have all or even most of the particular symptoms in order to warrant a 100 percent evaluation, however, his psychiatric symptomatology does not demonstrate total social and occupational impairment.  See Mauerhan, 16 Vet. App. 436.  Despite some reports and findings of suicidal thoughts and ideation, the Veteran has not shown to be a persistent danger of hurting himself or others.  Although he was found in one instance to be a moderate risk of lethality in a May 2012 VA outpatient treatment report, subsequent VA mental health evaluations performed over a period of years have continually assessed him to be a low risk of harm or lethality.  In addition, VA medical records reflect the Veteran maintained relationships with his family to some degree.  Considering all the lay and medical evidence of record as it relates to the psychiatric disability's impact on the Veteran's functional and occupational impairment, the Boards finds that this evidence does not demonstrate total impairment.  Therefore, the probative evidence of record does not more nearly approximate the criteria for a 100 percent schedular disability rating at any time since the filing of the claim for this disability.  38 C.F.R. §§ 4.3, 4.7.  

Accordingly, the Board concludes that the Veteran's PTSD warrants a disability rating of 70 percent, but no higher, throughout the duration of the appeal.  38 C.F.R. §§ 3.102, 4.3 (2016).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Overall, there exists no basis under the schedular criteria for an initial disability rating in excess of 70 percent for this disability at any time throughout the duration of the appeal.  38 C.F.R. §§ 4.3, 4.7 (2016).

Lay Statements 

The Board has considered the lay statements of record regarding the severity of the Veteran's diabetic neuropathy of the hands and feet and PTSD and has relied on these reports in determining appropriate disability rating under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7 (2016).  The Veteran and his spouse are competent to report on factual matters of which he or she has firsthand knowledge and their statements regarding his symptoms are also credible, and thus, probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  Where the Veteran or his spouse have not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings of record which specifically address the rating criteria.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Extraschedular and Other Considerations 

The question of entitlement to referral for consideration of an extraschedular rating is an issue neither argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2016).


ORDER

A disability rating of 10 percent, though no higher, prior to August 28, 2014 for diabetic neuropathy of the right hand is granted, subject to the regulations applicable to the payment of monetary benefits.  

A disability rating in excess of 10 percent from August 28, 2014 for diabetic neuropathy of the right hand is denied.

A disability rating of 10 percent, though no higher, prior to August 28, 2014 for diabetic neuropathy of the left hand is granted, subject to the regulations applicable to the payment of monetary benefits.  

A disability rating in excess of 10 percent from August 28, 2014 for diabetic neuropathy of the left hand is denied.

A disability rating of 20 percent, though no higher, prior to August 28, 2014 for diabetic neuropathy of the right foot is granted, subject to the regulations applicable to the payment of monetary benefits.  

A disability rating in excess of 20 percent from August 28, 2014 for diabetic neuropathy of the right foot is denied.

A disability rating of 20 percent, though no higher, prior to August 28, 2014 for diabetic neuropathy of the left foot is granted, subject to the regulations applicable to the payment of monetary benefits.  

A disability rating in excess of 20 percent from August 28, 2014 for diabetic neuropathy of the left foot is denied.

A disability rating of 70 percent, though no higher, for PTSD is granted, subject to the regulations applicable to the payment of monetary benefits.  




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


